DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,269,565 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.
Claim Objection under 37 CFR 1.173(b)(c)
The amendment filed 12/28/2020 proposes amendments to claims 1 and 10 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. 
Claims 1 and 10 have been amended to recite x1 + y1 = 1 and x2 + y2 = 1. Claims 1 and 10 in the printed patent recite x1+y1 ≤ 1 and x2+y2 ≤ 1 (see  amendment filed 12/28/2020; clm. 1/ll. 3 & 6; clm. 10/ll. 6-7; printed patent clm. 1/ll. 4 & 8; and printed patent clm. 10/ll. 7 & 10). However, these changes are not shown by markings. 
Also, claim 1 should be identified as amended (37 CFR 1.173(c))
A supplemental paper correctly amending the reissue application is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the MPEP 2173.05(c), the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.  
In the instant case, independent claim 1 and dependent claims  6 & 10 recite narrow numerical ranges falling within a broader range as follow:
Claim  1 recites the following broad ranges followed by narrower ranges:
the broad range of  InX1Al y1 Ga 1-x1-y1 N buffer layer, wherein x1=0-1, y1=0-1 and x1+y1=1 is followed by narrower statements of this range/limitation:
preferably x1<0.05 and y1<0.50; 
more preferably x1<0.03 and y1<0.30; 
and most preferably x1<0.01 and y1<0.10;
the broad range of an InX2Al y2 Ga 1-x2-y2 N nucleation layer, wherein x2=0-1, y2=0-1 and x2+y2=1 is followed by narrower statements of this range/limitation: 
preferably x2<0.05 and y2>0.50;
 more preferably x2<0.03 and y2>0.70;
and most preferably x2<0.01 and y2>0.90;
the broad range of buffer layer thickness ranging from 1 to 4 µm is followed by narrower statements of this range/limitation:
 preferably 1.3 to 3 µm; 
and most preferably 1.5 to 2 µm; 
the broad range of a  nucleation layer thickness ranging from 10 to 100 nm is followed by narrower statements of this range/limitation 
preferably 10-50 nm;
and most preferably 10-40 nm. 
Claim 6 recites the following broad range followed by narrower ranges:
the broad range of coalescence ranging from 0 to 10 pits per pm2 is followed by narrower statements of this range/limitation: 
preferably 0 to 8 pits per pm2;
most preferably 0 to 5 pits per pm2.
Claim 10 recites the following broad ranges followed by narrower ranges:
the broad range of an InX1Al y1 Ga 1-x1-y1 N buffer layer, wherein x1=0-1, y1=0-1 and x1+y1=1 is followed by narrower statements of this range/limitation:
preferably x1<0.05 and y1<0.50; 
more preferably x1<0.03 and y1<0.30; 
and most preferably x1<0.01 and y1<0.10,
the broad range of an InX2Al y2 Ga 1-x2-y2 N nucleation layer, wherein x2=0-1, y2=0-1 and x2+y2=1 is followed by narrower statements of this range/limitation: 
preferably x2<0.05 and y2>0.50;
 more preferably x2<0.03 and y2>0.70;
and most preferably x2<0.01 and y2>0.90;
 the broad pressure range upon growing of the nucleation layer and the buffer layer ranging from 200 mbar to 10 mbar is followed by narrower statements of this range/limitation:
preferably 100 mbar to 20 mbar;
and most preferably 60 to 40 mbar;
the broad range of a starting temperature upon growing of the nucleation layer and the buffer layer ranging from  800 0C to 1150 0C is followed by narrower statements of this range/limitation:
preferably of 900 0C to 1110 0C;
and most preferably 950 0C  to 1050 0C;
the broad range of  buffer layer thickness ranging from 1 to 4 µm is followed by narrower statements of this range/limitation:
 preferably 1.3 to 3 µm 
and most preferably 1.5 to 2 µm, 
the broad range of a nucleation layer thickness ranging from 10 to 100 nm is followed by narrower statements of this range/limitation: 
preferably 10-50 nm;
and most preferably 10-40 nm. 
the broad temperature acceleration rate used to growth the nucleation layer “ramped up by 5-25 0C/min” is followed by narrower statements of this range/limitation:
preferably of 7-20 0C /min
and most preferably 10-15 0C /min.
These claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
According to the MPEP 2173.05(c),  this type of claim language has been held to be indefinite (see example A: "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius").  Depending claims 2-16 are considered indefinite as being dependent on an indefinite claim.
Claims 4 recites the limitation "the SiC polytype" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 recites the limitation "the surface of the SiC" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 2 is rejected under 35 U.S.C. 112, fourth paragraph, as being an improper dependent claim for failing to include every limitation of the claim from which it depends. Applicant is required to cancel or amend the claim to place the claim in proper dependent form, or to rewrite the claim in independent form.
 The limitations in claim 2 infringe the limitations in basic claim 1. Claim 1 requires that the x1+y1=1. However, claim 2 recites GaN  which is a composition where x1 + y1 is different from 1 such as equal to zero.
Remarks
Claim 11 recites “the substrate” in line 1. Although it is understood that this limitation is referring to the “SiC substrate” recited in claim 1; line 2 and in claim 10;  line 3, Applicant should consider to refer to it as “SiC substrate”. It will be more consistent with the nomenclature used in claims 1 and 10.
Prior Art Considerations
Regarding claims 1-16 no prior art rejection was presented at this time because the prior art of record does not teach some of the claimed recitations (as understood).
Regarding claim 1, the prior art make of record does not teach a SiC semiconductor device indulging a nucleation layer having a thickness between 1-4 micrometers and presenting a rocking curve with a (105) peak having a FWHM below 200 arcsec as determined by XZ-ray diffraction (XRD).
Regarding claim 10, the prior art make of record does not teach a method of making a SiC semiconductor device indulging a nucleation layer having a thickness between 10-100 nanometers and wherein the temperature upon growth is ramped as claimed.
The closest prior art, J-Tai Chen et al., teaches a SiC semiconductor device (see fig. a) similar to the instant invention but does teach a nucleation layer as claimed nor the method of making it. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue and Keller teach SiC semiconductor devices similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991  
                                                                                                                                                                                                      Conferees:

/Tuan H. Nguyen/Primary Examiner, Art Unit 3991  

/TIMOTHY M SPEER/
Supervisory Patent Examiner, Art Unit 3991